Title: From Thomas Jefferson to Henry Dearborn, 31 August 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                     
                            Monticello Aug. 31. 07.
                        
                        Mr. Madison will have written to you on the subject of a demand of 1000. D. furnished to Lieutt. Pike to be
                            repaid to Foronda, which of course must come out of the military fund.
                        I inclose you an application from mr Graham for a commission in the army for a mr Lithgow, relation of mr
                            Henderson who sollicits it, & who I think has a just claim for the gratification.
                        I inclose you also a letter from Capt Brent to mr Coles on the subject of the date of their commissions.
                            they presented to me a list of names engaged, & of the officers they had chosen. I do not remember the words of my
                            answer; but the idea meant to be expressed was only that the officers should be commissioned. I had no idea of fixing a
                            date for them before they should have raised what could be accepted as a troop. they seem to have understood the date of
                            my acceptance as the proper date of their commissions. I told mr Coles I would consult you; & that my own idea was to
                            enquire what was the smallest number ever admitted as a troop or company, and let their commissions have the date of the
                            day on which they had engaged that number. this may be the subject of conversation when we meet.
                        I send you a paper on the defence of the mouth of the Chesapeak. we never expect from the writer a detailed,
                            well-digested & practicable plan; but good ideas & susceptible of improvement sometimes escape from him. the 1st.
                            question is Whether works on the shore of Lynhaven may not be constructed for dislodging an enemy from that bay by
                            throwing bombs? and whether they can lie there in safety out of the reach of bombs? there is no other place where they can
                            lie in safety so near the capes as not to be in danger of being interupted by gunboats, and attacked with the advantage of
                            weather. 2. may not artificial harbors be made on the Middle grounds and Horseshoe for the reception of Gunboats, with
                            Cavaliers for the discharge of bombs? and will not these two points & Lynhaven thus command all the mouth of the bay? to
                            answer these questions will require an accurate survey of the whole field, which, if we have not, we should direct to be
                            made. it is an important fact that the Middle grounds have been seen bare; and that both these & the horseshoe are
                            always shoal. cannot Cassoons filled with stone, & of the shape of truncated wedges be sunk there, in close order, so as
                            to inclose a harbor for gunboats, of such a height as that the sea shall not go over it in the highest tides, and of base
                            proportioned to the height & sufficient to resist the force of the water? the nearest stone is up James river above the
                            Hundred, & up York river above West point; from whence however it can be brought in ships of size. at N. York they
                            calculate on depositing their stone for from 4. to 5. cents the cubic foot. if it costs the double here, the amount would
                            not be disproportioned to the object, if we consider what a vast extent of coast on the Chesapeake & it’s waters will
                            otherwise be depredated, or secured by works & troops in detail. I throw out these thoughts now that they may be under
                            your consideration while making up the general statement of defensive works for the Sea-coast. present my respects to mrs
                            Dearborne and accept my affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                    